     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 1 of 13 Page ID #:116



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164470)
4    Assistant United States Attorney
     Public Corruption and Civil Rights Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6077
7         Facsimile: (213) 894-7631
          E-mail:    ruth.pinkel@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 18-839-SJO

13             Plaintiff,                     GOVERNMENT’S SENTENCING POSITION

14                   v.                       Hearing Date: February 3, 2020
                                              Hearing Time: 9 a.m.
15   JAMES R. MCDANIEL,                       Location:     Courtroom of the
                                                            Hon. S. James Otero
16             Defendant.

17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Ruth C. Pinkel,
21   hereby files its sentencing position.
22        This sentencing position is based upon the attached memorandum
23   of points and authorities, the files and records in this case, the
24   //
25   //
26

27

28
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 2 of 13 Page ID #:117



1    United States Probation Office’s presentence report and such further

2    evidence and argument as the Court may permit.

3    Dated: January 21, 2020              Respectfully submitted,

4                                         NICOLA T. HANNA
                                          United States Attorney
5
                                          BRANDON D. FOX
6                                         Assistant United States Attorney
                                          Chief, Criminal Division
7

8                                               /s/
                                          RUTH C. PINKEL
9                                         Assistant United States Attorney

10                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 3 of 13 Page ID #:118



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         The United States Probation Office (“USPO”) issued its

4    Presentence for Report (“PSR”) for defendant James R. McDaniel

5    (“defendant”) on December 27, 2019.        In the PSR, the Probation

6    Officer calculated a base offense level of 22, a two-level increase

7    for sophisticated means, for an adjusted offense level of 24, and

8    determined that defendant falls within Criminal History Category IV.

9    Based on a total offense level of 21, after acceptance of

10   responsibility, and a Criminal History category of IV, and

11   defendant’s plea to one charge of 26 U.S.C. § 7201, which has a 60

12   month statutory maximum, the Probation Officer determined that the

13   applicable Guidelines range is 57-60 months’ incarceration.            (PSR

14   ¶ 87.)   The Probation officer also correctly notes that the Court may

15   impose a three-year period of supervised release and a special

16   assessment of $100.     (PSR ¶¶ 89, 94.)     The Probation Officer’s

17   sentencing recommendation is confidential.

18        The government concurs in part with the PSR.          Specifically, the

19   government concurs in the guidelines calculations for defendant, his

20   Criminal History Category, and the sentencing range of 57-60 months’

21   incarceration.    The government’s only disagreement with the Probation

22   Officer is on the issue of restitution. 1       The Probation Officer

23   incorrectly asserts that restitution is not applicable because

24   defendant pled guilty to a Title 26 offense (PSR ¶¶ 19, 97); however,

25   this is simply incorrect.      The parties agreed to both restitution and

26

27        1 In what is most likely a typographical error, the PSR states
     that defendant worked until July 2019 and retired in 2019. (PSR
28   ¶¶ 76-77.) The correct year is 2018 because defendant has been in
     custody continuously since December 2018.
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 4 of 13 Page ID #:119



1    a restitution order and the Court has the authority to order

2    restitution and make its payment a condition of supervised release.

3    The Court should order defendant to pay the restitution-- the amount

4    of tax due for the offense of conviction and relevant conduct-- as a

5    condition of supervised release pursuant to 18 U.S.C. §§ 3663(a)(3)

6    and 3583(d), respectively.

7          The plea agreement also requires defendant to sign “Closing

8    Agreements” with the IRS prior to sentencing allowing for correct

9    reporting of defendant’s income. (PSR ¶¶ 3a and f.)           Defendant has

10   not yet complied with this requirement despite Closing Agreements

11   having been provided to his counsel in early November 2019.            The

12   government will request a continuance of the sentencing if it does

13   not receive executed Closing Agreements before the sentencing.

14         As a tax professional, former member of the California State

15   Bar, and recidivist tax offender, defendant’s conduct here was

16   deliberate and devious.      He deserves a significant sentence.

17   Defendant should receive a sentence of 60 months’ imprisonment, three

18   years supervised release, a $100 special assessment and restitution

19   of $1,584,126 pursuant to 18 U.S.C. § 3663(a)(3).          Additionally, the

20   Court should order defendant to pay the restitution as a condition of

21   supervised release pursuant to 18 U.S.C. § 3583(d).

22   II.   STATEMENT OF FACTS
23         Following his prior federal and state convictions stemming from

24   his theft of over $1.6 million from clients he represented as a

25   lawyer, defendant was extremely fortunate and able to get a job as a

26   tax and estate planning consultant at a law firm making as much as

27   $150,000 a year. (PSR ¶¶ 9-17.)       Despite his fortuitous second chance

28   for a lucrative career, rather than properly report his income and

                                             2
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 5 of 13 Page ID #:120



1    pay taxes, defendant set up a complex web of limited liability

2    corporations and straw bank accounts to conceal his connection to the

3    tax consulting income.      As if defendant’s conduct was not bad enough,

4    for years he used his unwitting girlfriend and young adult children

5    as nominees.    (PSR ¶¶ 14-16.)

6         Pursuant to a plea agreement, defendant pled guilty to Count Two

7    of the Indictment which charged him with tax evasion for the 2012 tax

8    year in violation of 26 U.S.C. § 7201.            (PSR ¶¶ 1-2.)   As noted by

9    the Probation Officer, because § 7201 has a five-year statutory

10   maximum, this plea deal effectively lowers defendant’s Sentencing

11   Guidelines by 11 months—from a range of 57-71 months, to a range of

12   57-60 months.    (PSR ¶ 87.)

13        The total tax loss in this case, including for the taxes,

14   penalties and interest assessed prior to 2012 ($1.4 million relating

15   to defendant’s 2005 tax conviction in this Court), is approximately

16   $1,584,126. (Plea Agreement ¶ 11.)            The parties agreed that defendant

17   will pay approximately $1,584,126 in restitution, not including any

18   civil fraud penalties and interest assessed by the IRS.            (Id. ¶¶ 3d,

19   3f, 7, 11, 18-19.)

20   III. THE PRESENTENCE REPORT
21        In the PSR, the Probation Officer calculated a total offense of

22   21, after acceptance of responsibility, and a Criminal History

23   category of IV.    The Probation Officer’s offense level calculation is

24   as follows:

25   Base Offense Level:                  22       [U.S.S.G. §§ 2T1.4 and
       [Tax loss over $1.5                         § 2T4.1(I)]
26   million]
27   Specific Offense                     +2       [[U.S.S.G. § 2T1.1(b)(2)]
     Characteristics
28
       [Sophisticated Means]
                                               3
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 6 of 13 Page ID #:121



1    Acceptance of Responsibility         -3 [U.S.S.G. § 3E1.1(a)]
2
     Total Offense Level:                 21
3

4
     (PSR ¶¶ 25-38.)
5
           The government concurs that defendant falls within Criminal
6
     History category IV.     Accordingly, based on a total offense level of
7
     21, after acceptance of responsibility, and a Criminal History
8
     category of IV, the applicable Sentencing Guidelines range would
9
     normally be 57 to 71 months’ imprisonment.         However, defendant’s plea
10
     to one charge of 26 U.S.C. § 7201, which has a 60 month statutory
11
     maximum, results in a more generous Guidelines range of 57-60 months’
12
     incarceration.    (PSR ¶ 87; U.S.S.G. § 5G1.1(c)(1).)
13
     IV.   RESTITUTION SHOULD BE ORDERED CONSISTENT WITH THE PLEA AGREEMENT
14         AND AS A CONDITION OF SUPERVISED RELEASE

15         Consistent with the plea agreement in this case, defendant

16   should be ordered to pay restitution of $1,584,126.           (See Plea

17   Agreement ¶¶ 3d, 3f, 7, 11 (at p. 9), 18, 19.)          This amount consists

18   of $1.4 million previously assessed as a result of defendant’s prior

19   tax conviction in United States v. James McDaniel, CR 04-01670-SJO,

20   and the additional $184,126 in additional taxes due for the 2012 to

21   2017 tax years.

22         While the probation officer asserts that restitution is not

23   applicable because “this . . . is a Title 26 offense”, this is simply

24   not true.   (PSR ¶¶ 19, 97.)     The plea agreement clearly provides for

25   restitution in the form of back payments of tax assessments and taxes

26   and 18 U.S.C. § 3663(a)(3) gives the court authority to “order

27   restitution in any criminal case to the extent agreed to by the

28   parties in a plea agreement.”

                                               4
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 7 of 13 Page ID #:122



1         In addition to an order of restitution, the Court should order

2    defendant to pay the restitution-- the amount of tax due for the

3    offense of conviction and relevant conduct-- as a condition of

4    supervised release pursuant to 18 U.S.C. § 3583(d).

5    V.   ANALYSIS OF THE SECTION 3553(A) FACTORS
6         The government submits that the applicable Guidelines sentencing

7    range in this case is 57-60 months.         While not definitive, the

8    Guidelines range provides the starting point for finding a reasonable

9    sentence and must then be considered with the factors set forth in 18

10   U.S.C. § 3553(a).     See United States v. Cantrell, 433 F.3d 1269, 1279

11   (9th Cir. 2006).    “To comply with the requirements of Booker, the

12   district court must have sufficiently considered the Guidelines as

13   well as the other factors listed in § 3553(a).          This requirement does

14   not necessitate a specific articulation of each factor separately,

15   but rather a showing that the district court considered the

16   statutorily-designated factors in imposing a sentence.”           United

17   States v. Nichols, 464 F.3d 1117, 1125 (9th Cir. 2006) (quoting

18   United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir. 2006)).

19        The Section 3553(a) factors are as follows:

20        1) The nature and circumstances of the offense and the
             history and characteristics of the defendant;
21
          2) The need for the sentence imposed –
22
                (A) To reflect the seriousness of the offense, to
23              promote respect for the law, and to provide just
                punishment for the offense;
24
                (B) To afford adequate deterrence to criminal
25              conduct;

26              (C) To protect the public from further crimes of the
                defendant; and
27

28

                                             5
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 8 of 13 Page ID #:123



1                (D) To provide the defendant with needed educational
                 or vocational training, medical care, or other
2                correctional treatment in the most effective manner;

3         3) The kinds of sentences available;

4         4) The kinds of sentence and the sentencing range
          established for the offense and the defendant as set forth
5         in the Sentencing Guidelines;

6         5) Any pertinent policy statement issued by the Sentencing
          Commission;
7
          6) The need to avoid unwarranted sentence disparities among
8         defendants with similar records who have been found guilty
          of similar conduct; and
9
          7) The need to provide restitution to any victims of the
10        offense.

11   See 18 U.S.C. § 3553(a).      The government believes that the factors

12   set forth in 18 U.S.C. § 3553(a) would be satisfied by a 60-month

13   sentence and that such a sentence would be “sufficient, but not

14   greater than necessary” to comply with the purposes enumerated in 18

15   U.S.C. § 3553(a)(2), discussed further below.          18 U.S.C. § 3553(a)

16        A.     A 60-MONTH SENTENCE IS REASONABLE GIVEN THE NATURE AND
                 CIRCUMSTANCES OF THE OFFENSE AND THE HISTORY AND
17               CHARACTERISTICS OF DEFENDANT
18        18 U.S.C. § 3553(a)(1) requires the Court to consider the nature

19   and circumstances of the offense and the history and characteristics

20   of defendant.    These factors warrant a Guidelines range sentence of

21   60 months’ imprisonment in this case.

22        With respect to the nature and circumstances of the offense

23   here, the facts demonstrate defendant participated in a

24   sophisticated, deceitful tax evasion scheme and used his girlfriend

25   and children as pawns to accomplish his crime.          Such conduct, which

26   was not his first federal tax crime, warrants a lengthy custodial

27   sentence.

28

                                             6
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 9 of 13 Page ID #:124



1         With respect to the history and characteristics of defendant,

2    his repeated violations of criminal law over the past 20 years,

3    including this conduct which took place over a decade, warrant a

4    considerable sentence.      Unlike most defendants who appear before this

5    Court, defendant achieved considerable financial and professional

6    success and obtained an incredible second chance following his first

7    crime spree.    Defendant is well-educated having obtained bachelors,

8    masters, and law degrees.      (PSR ¶¶ 70-72.)     He represented wealthy

9    clients who entrusted him to handle their estate planning needs and

10   serve as trustee of family trusts and as general partner in a

11   partnership.    (PSR ¶¶ 10, 11, 42, 43.)      Although he later lost his

12   bar license and went to both federal and state prison for several

13   years for crimes relating to those clients, defendant was nonetheless

14   extremely fortunate and, post-conviction, able to get a job as a tax

15   and estate planning consultant at a law firm making as much as

16   $150,000 a year. (PSR ¶¶ 9-17.)       However, rather than properly report

17   his income and pay taxes, defendant set up a complex web of straw

18   corporations and bank accounts while taking advantage of his

19   girlfriend and family to conceal his income.         For these reasons, his

20   history and characteristics warrant the statutory maximum 60 month

21   sentence, which was the result of a generous plea offer which

22   effectively cut 11 months from the Guidelines range.

23        B.    A 60-MONTH SENTENCE IS REASONABLE BECAUSE IT REFLECTS THE
                SERIOUSNESS OF THE OFFENSE AND SATISFIES THE GOALS OF 18
24              U.S.C. § 3553(A)(2)
25        In accordance with 18 U.S.C. § 3553(a)(2), the Court is to

26   consider the need for the sentence to reflect the seriousness of the

27   offense, to promote respect for the law, to provide just punishment

28   for the offense, to afford adequate deterrence to criminal conduct,

                                             7
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 10 of 13 Page ID #:125



1    to protect the public from further crimes of defendant, and to

2    provide defendant with needed educational or vocational training,

3    medical care, or other correctional treatment in the most effective

4    manner.    For the reasons previously stated, and because defendant is

5    a well-educated tax professional who used his considerable skills to

6    cheat the system again and again, the government respectfully submits

7    that a 60-month sentence (1) will appropriately reflect the

8    seriousness of the offense and promote respect for the law; (2) will

9    deter future criminal conduct from both the defendant and others

10   without being greater punishment than necessary; and (3) will serve

11   to protect the community.

12         C.    A 60-MONTH SENTENCE IS REASONABLE BECAUSE IT DOES NOT
                 CREATE UNWARRANTED SENTENCING DISPARITIES
13
           Pursuant to 18 U.S.C. § 3553(a)(6), the Court is required to
14
     minimize sentencing disparity among similarly-situated defendants.
15
     One way of doing so is to correctly calculate the Guidelines range.
16
     See United States v. Treadwell, 990 F.3d 990, 1011 (9th Cir. 2010)
17
     (“Because the Guidelines range was correctly calculated, the district
18
     court was entitled to rely on the Guidelines range in determining
19
     that there was no ‘unwarranted disparity’ . . . .”); see also Gall v.
20
     United States, 552 U.S. 38, 54, 128 S. Ct. 586, 599 (2007)
21
     (“[A]voidance of unwarranted disparities was clearly considered by
22
     the Sentencing Commission when setting the Sentencing Guidelines
23
     ranges.    Since the District Judge correctly calculated and carefully
24
     reviewed the Guidelines range, he necessarily gave significant weight
25
     and consideration to the need to avoid unwarranted disparities.”).
26
     Here, the Probation Officer has correctly calculated the Guidelines
27

28

                                             8
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 11 of 13 Page ID #:126



1    range, and the government’s recommended sentence is near the low-end

2    of that range.     Accordingly, a 60-month sentence is appropriate.

3          D.    THE REMAINING SECTION 3553(A) FACTORS ALSO SUPPORT THE
                 SENTENCE REQUESTED BY THE GOVERNMENT
4
           Section 3553(a)(3) requires the Court to consider the kinds of
5
     sentences available.      Given the nature of defendant’s offense as a
6
     well-educated tax professional, any sentence that does not involve
7
     some significant period in custody would not be appropriate here.               In
8
     addition, defendant’s crimes fall within Zone D of the Sentencing
9
     Table, and non-custodial sentences are discouraged for such offenses.
10
     (See U.S.S.G. § 5C1.1(f); Application Note 2 to U.S.S.G. § 5B1.1; PSR
11
     ¶ 92.)     Furthermore, the public interest in satisfying the other
12
     Section 3553(a) factors of obtaining a sentence that reflects the
13
     seriousness of the offense, promotes respect for the law, provides
14
     just punishment, affords adequate deterrence, and protects the public
15
     from further crimes of defendant outweighs any interest in having
16
     defendant avoid time in custody.
17
           Sections 3553(a)(4) and (5) require the Court to treat the
18
     Guidelines as merely “advisory” but to take them into consideration
19
     nonetheless, as the government has done herein and as the Probation
20
     Officer did in the PSR.      Finally, under 18 U.S.C. § 3553(a)(7), the
21
     Court is required to consider the need to provide restitution to the
22
     victims of the offense.      Here, given his retirement prior to his
23
     indictment in this case (PSR ¶ 76-77; n 1, supra), it is unlikely
24
     that defendant will be able to pay an appreciable amount of
25
     restitution.    Thus, the public interest in satisfying the other
26
     3553(a) factors of obtaining a sentence that reflects the seriousness
27
     of the offense, promotes respect for the law, provides just
28

                                             9
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 12 of 13 Page ID #:127



1    punishment, affords adequate deterrence, and protects the public from

2    further crimes of defendant outweighs any interest in having

3    defendant escape incarceration to earn funds for restitution.

4    VI.   CONCLUSION
5          For the above reasons, 60 months’ imprisonment, three years

6    supervised release, a $100 special assessment and restitution of

7    $1,584,126 pursuant to 18 U.S.C. § 3663(a)(3) is a sufficient, but

8    not greater than necessary, sentence in this case.           Additionally, the

9    Court should order defendant to pay the restitution as a condition of

10   supervised release pursuant to 18 U.S.C. § 3583(d).

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             10
     Case 2:18-cr-00839-SJO Document 25 Filed 01/21/20 Page 13 of 13 Page ID #:128



 1                              CERTIFICATE OF SERVICE

 2
           I, Susana Ybarra, declare:
 3
          That I am a citizen of the United States and a resident of or
 4   employed in Los Angeles County, California; that my business address
     is the Office of United States Attorney, 312 North Spring Street,
 5   Los Angeles, California 90012; that I am over the age of 18; and
     that I am not a party to the above-titled action;
 6
          That I am employed by the United States Attorney for the
 7   Central District of California, who is a member of the Bar of the
     United States District Court for the Central District of California,
 8   at whose direction I served a copy:
 9    GOVERNMENT’S SENTENCING POSITION

10     ☒ Placed in a closed envelope         ☐ Placed in a sealed envelope
         for collection and inter-           for collection and mailing via
11       office delivery, addressed          United States mail, addressed as
         as follows:
                                             follows:
12     Yoel Hanohov
       U.S. Probation Ofice
13     600 U.S. Courthouse
       312 N. Spring Street
14     Los Angeles, CA 90012 - 4708
15
       ☐ By hand delivery, addressed         ☐ By facsimile, as follows:
16       as follows:
17     ☐ Electronic Mail as follows:         ☐ By Federal Express, as
                                               follows:
18

19   at the last known address, at which place there is a delivery
     service by United States mail.
20
          This Certificate is executed on January 21, 2020 Los Angeles,
21   California.
22        I certify under penalty of perjury that the foregoing is true
     and correct.
23
                                              Susana Ybarra
24                                            Susana Ybarra
                                              Legal Assistant
25

26

27

28
